United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS                June 13, 2007
                        FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 06-31222
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NOAH MOORE,

                                         Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                          No. 2:03-CR-282-ALL
                         --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*



     Noah Moore appeals the sentence imposed following his con-

viction of conspiracy to distribute and to possess with intent to

distribute heroin. He has also moved to relieve the Federal Public

Defender so that he may proceed pro se on appeal, and to permit the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-31222
                                         -2-

filing of additional material that he has prepared on his own.

       Moore argues that the presumption of reasonableness afforded

post-Booker1 sentences by this court does not comport with the

Sixth Amendment.         After Booker, sentences are reviewed only for

unreasonableness.         United States v. Mares, 402 F.3d 511, 518 (5th

Cir. 2005).       “[A] sentence within a properly calculated Guideline

range is presumptively reasonable.”            United States v. Alonzo, 435

F.3d 551, 554 (5th Cir. 2006).           The grant of certiorari in United

States v. Rita, 177 Fed. App’x 357 (4th Cir.), cert. granted, 127

S. Ct. 551 (2006), has no impact on the precedent set by Alonzo.

See United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999); see

also Ellis v. Collins, 956 F.2d 76, 79 (5th Cir. 1992).                 Conse-

quently, Moore’s constitutional challenge is without merit.

       Moore additionally argues that the district court gave insuf-

ficient reasons for imposing the sentence.                 The district court,

however, imposed a sentence within the advisory guidelines range.

Under such circumstances, we require little explanation of the rea-

sons for the sentence, and we presume that the district court con-

sidered all the factors for a fair sentence.                Mares, 402 F.3d at

519.       As previously noted, the grant of certiorari in Rita has no

impact on our precedent in this regard.                    See Short, 181 F.3d

at 624.

       Moore’s motion to relieve the Federal Public Defender is de-

nied.      See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.


       1
           United States v. Booker, 543 U.S. 220 (2005).
                            No. 06-31222
                                 -3-

1998).   Accordingly, his motion to permit the filing of materials

he has prepared himself is denied.

     AFFIRMED; MOTION TO RELIEVE FEDERAL PUBLIC DEFENDER DENIED;

MOTION TO FILE ADDITIONAL MATERIAL DENIED.